Citation Nr: 0810412	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  07-20 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left thigh, involving 
Muscle Group XIII.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left buttock, involving 
Muscle Group XVII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from October 1941 to August 
1945.  He received the Combat Infantryman Badge and the 
Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2007).  Such assistance 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The veteran has reported that he receives treatment at the 
Benton Harbor VA Outpatient Clinic.  However, the record does 
not reflect that the RO obtained or attempted to obtain any 
such records.  As these records may be useful in adjudicating 
the veteran's claim, the Board finds the claim should be 
remanded so that such records can obtained and associated 
with the veteran's claims file.  
 
Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issues on appeal, in 
accordance with the decision in 


Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as well as 38 U.S.C.A. 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, and 
any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claims for an increased 
rating for his service-connected left 
thigh muscle and left buttock muscle 
disabilities, including which evidence, 
if any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA and informed of all relevant 
diagnostic codes (DC) for the 
disabilities at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code(s).

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  

Further, the veteran should also be 
advised to provide evidence demonstrating 
a worsening of the disability and the 
effect that worsening has on his 
employment and daily life and that should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes based 
on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his left thigh and left 
buttock disabilities since May 2005.  
After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.  

3.  All pertinent treatment records from 
VA Medical Centers and Outpatient 
Clinics, including the Benton Harbor VA 
Outpatient Clinic should be obtained and 
associated with the veteran's claims 
file.

4.  Following completion of the above, 
the issues on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).



